Dear Mr. Roussel:
Under recent correspondence you advise this office that you currently serve as the Executive Director of the South Central Planning and Development Commission (SCPDC) in Thibodaux, Louisiana. The Commission is a regional planning district that encompasses the parishes of Assumption, Lafourche, St. Charles, St. James, St. John the Baptist, and Terrebonne. You are a full time (40 hour per week) employee as indicated by the bylaws of your agency which state that you are an employee rather than an appointee of the SCPDC.
Further, you have been approached to seek the office of school board member in Lafourche Parish where you reside. If you win, you ask whether or not the law permits you to hold both positions simultaneously.
LSA-R.S. 42:61, et seq., comprises the Louisiana Dual Officeholding and Dual Employment laws of our state. Therein, the provisions of LSA-R.S. 42:63 (D) are controlling, as same pertinently provide:
      D. No person holding an elective office in a political subdivision state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added).
The prohibition is inapplicable to your situation as the positions fall within separate political subdivisions, i.e., the school board, and the SCPDC, a special district, as defined by LSA-R.S. 42:62 (9).
Accordingly, it is the opinion of this office that you may serve in both positions concurrently, should you win the local elective office mentioned herein.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams